                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STEPHEN TONELLI,
                                   7                                                       Case No. 20-cv-00442-DMR
                                                        Plaintiff,
                                   8
                                                 v.                                        SUA SPONTE JUDICIAL REFERRAL
                                   9                                                       FOR PURPOSES OF DETERMINING
                                         WELLS FARGO BANK, N.A., et al.,                   RELATIONSHIP OF CASES
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 21, 2020, Defendant Wells Fargo Bank, N.A. removed this case to federal

                                  14   court. Pursuant to Civil Local Rule 3-12(c), the court sua sponte refers this case to Judge Kandis

                                  15   A. Westmore to determine whether it is related to Tonelli v. Wells Fargo Bank, N.A., 19-cv-04904-

                                  16   KAW.

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 24, 2020

                                  19
                                                                                       _____________________________________
                                  20                                                   DONNA M. RYU
                                                                                       United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
